PER CURIAM.
This disciplinary proceeding is before us on the complaint of The Florida Bar and the report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommended that respondent be found guilty of violating The Florida Bar Code of Professional Responsibility Disciplinary Rules 1-102(A)(5), 7-106(A), and 7-106(C)(7), and receive a public reprimand, for knowingly and willfully violating a court order that expressly directed him not to make reference to certain proffered evidence in presenting his argument to the jury, and for being found in direct criminal contempt for his disregard of the judge’s ruling.
We approve the referee’s findings and recommendation. The publication of this opinion in Southern Reporter shall serve as respondent’s public reprimand. Costs in the amount of $1,200.50 are hereby taxed against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.